Citation Nr: 1033313	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-16 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a previously denied claim for claim service connection for lung 
disorder. 

2.   Whether new and material evidence has been received to 
reopen a previously denied claim for claim service connection for 
benign prostatic hypertrophy.

3.  Entitlement to service connection for lung disorder.

4.  Entitlement to service connection for benign prostatic 
hypertrophy. 

5.  Entitlement to service connection for urinary frequency. 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
May 1945 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Manila, the Republic of 
the Philippines (RO).  

In the March 2008 rating decision, the RO declined to reopen the 
claims for service connection for a lung disorder and for benign 
prostatic hypertrophy, because no new and material evidence had 
been received, and it denied the claim for service connection for 
urinary frequency.  In a subsequent October 2008 rating decision, 
the RO reopened the claim for service connection for a lung 
disorder, but confirmed and continued the denial of the benefits 
sought.  The Veteran has appealed the denial of his claims.

As a matter of history, the RO originally denied the Veteran's 
claims for service connection for a lung disorder and benign 
prostatic hypertrophy in a January 2005 rating action.  Although 
the Veteran submitted a correspondence in March 2005, in which he 
expressed his general disagreement with that rating decision, the 
RO, in April 2005, determined that this correspondence was not 
sufficient to accept as a notice of disagreement to any issue in 
that decision.  After being notified that the correspondence 
would not constitute a notice of disagreement, the Veteran failed 
to respond with a proper notice of disagreement; the January 2005 
rating decision became final as to the matters involving service 
connection for benign prostatic hypertrophy and a lung disorder. 

Regardless of whether or not the RO has decided to reopen 
previously denied claims, for purposes of establishing 
jurisdiction, the Board is required to make a decision in the 
first instance as to whether new and material evidence has been 
received warranting the reopening of this matter.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir 1996).  The issues are 
characterized accordingly on the title page of this document to 
reflect the procedural status of the previously-denied claim.

In April 2010, the Veteran testified before the undersigned at 
the RO.  A copy of the transcript of that hearing has been 
associated with the claims.  At the time of the hearing, the 
Veteran submitted evidence directly to the Board and it was 
accompanied by a written waiver of consideration of such evidence 
by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2009). 

New Claims

In his April 2009 substantive appeal, the Veteran raised the 
issue of entitlement to total disability due to individual 
unemployability (TDIU).  

During the April 2010 hearing, the Veteran testified as to his 
disagreement with the RO's March 2009 decision declining to 
reopen his previously denied claim for service connection for 
diabetes mellitus.  While the Board took testimony on the issue 
involving the claim for service connection for diabetes mellitus, 
the Veteran's testimony does not constitute a timely notice of 
disagreement with the March 2009 RO decision because it was not 
received in writing within in a year after the rating decision by 
the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.201.  
As such, his testimony should be treated as a new claim to reopen 
his previously denied claim.  

Since the issues of entitlement to TDIU and whether new 
and material evidence had been received to reopen the 
previously denied claim for diabetes mellitus have not 
been adjudicated by the AOJ, the Board does not have 
jurisdiction over them.  As such, they are referred to 
the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues involving entitlement to service connection for lung 
disorder, benign prostatic cancer, and urinary frequency are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By way of a January 2005 rating decision, the RO denied 
service connection for a lung disorder, finding that there was no 
evidence showing that the condition was diagnosed.  The Veteran 
did not appeal.

2.  Evidence received since the January 2005 rating decision 
shows a currently diagnosed lung disorder that had its onset 
shortly after the Veteran's discharge from service.  This 
evidence pertains to a fact necessary to substantiate the claim, 
and it raises a reasonable possibility of substantiating the 
claim.

3.  By way of a January 2005 rating decision, the RO denied 
service connection for benign prostatic hypertrophy, finding 
there was no medical link between the currently diagnosed 
disorder and service.  The Veteran did not appeal.

4.  Additional evidence received since the January 2005 decision 
includes the Veteran's testimony regarding his earliest treatment 
for prostate problems.  This evidence relates to continuity of 
symptomatology (a fact necessary to establish the claim), and 
raises a reasonable possibility of substantiating the claim. 






CONCLUSIONS OF LAW

1.  The January 2005 rating decision that denied a claim for 
service connection for a lung disorder became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009). 

2.  Since the January 2005 rating decision, VA has received new 
and material evidence to reopen the claim for service connection 
for lung disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1103 (2009).

3.  The January 2005 rating decision that denied a claim for 
service connection for benign prostatic hypertrophy became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009). 

4.  Since the January 2005 rating decision, VA has received new 
and material evidence to reopen the claim for service connection 
for benign prostatic hypertrophy.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's  Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, require VA to 
notify the veteran of any evidence that is necessary to 
substantiate all elements of his claim, as well as the evidence 
VA will attempt to obtain and which evidence he is responsible 
for providing.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

In light of the favorable determination with respect to whether 
new and material evidence has been received to reopen claims for 
entitlement to service connection for a lung disorder and benign 
prostatic hypertrophy, and the need to remand for additional 
information with regard to the merits of the issue, no further 
discussion of VCAA compliance is needed at this time.

2.  Application to Reopen Claims Based on New and Material 
Evidence

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only if 
new and material evidence is presented with respect to that 
claim. 38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining if new and material evidence has been submitted, 
the evidence is generally presumed to be credible.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).
In addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The RO denied service connection for a lung disorder and benign 
prostatic hypertrophy in January 2005.  The Veteran did not 
submit a timely notice of disagreement, and the January 2005 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103. 

The evidence considered at the time of the January 2005 RO 
decision included the following: the Veteran's service treatment 
records (which showed no complaints, treatment or diagnoses for 
any lung or prostate problems); post-service treatment records 
(which showed diagnosis for benign prostatic hypertrophy); the 
Veteran's statement that he had been treated for his lung 
disorder since 1970; and his assertion that his prostate disorder 
was related to Agent Orange exposure.   

The RO denied the Veteran's claim for service connection for lung 
disorder, because there was no evidence of a current diagnosed 
disorder that was linked to his service.  The RO denied the claim 
for service connection for benign prostatic hypertrophy because 
there was no evidence it was related to his service.  

The additional evidence received since the January 2005 rating 
decision includes the report of a July 2008 private chest x-ray 
that shows the Veteran has been diagnosed with discoid 
atelectasis with pneumonitis lingual and pleural thickening of 
the lower left hemothorax.  Also received since the January 2005 
decision is the Veteran's testimony during the April 2010 Board 
Hearing, in which he indicated that he first received treatment 
for his prostate disorders in 1970.  See BVA Hearing transcript, 
pages 5-7.  

The Board finds that the additional evidence received since the 
January 2005 rating decision relates to an unestablished fact 
necessary to substantiate both the claims for service connection 
for a lung disorder and benign prostatic hypertrophy.  
Specifically, the recently added private treatment records show a 
currently diagnosed lung disorder, and the Veteran's testimony 
indicates that he sought treatment for his prostate disorder 
within a few years after his discharge from service.  The 
additional treatment records and testimony constitute evidence 
that assists in substantiating his claims.

The Board also finds that the additional evidence is neither 
cumulative nor redundant, and that it raises a reasonable 
possibility of substantiating the claims.  Thus, new and material 
evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a), which meets the requirements to reopen.  The claims 
for service connection for benign prostatic hypertrophy and a 
lung disorder are reopened.  38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received to reopen the claim 
for service connection for lung disorder, and the claim is 
reopened.   

New and material evidence has been received to reopen the claim 
for service connection for benign prostatic hypertrophy, and the 
claim is reopened.   


REMAND

As noted above, with regard to the claims for service connection 
for a lung disorder and benign prostatic hypertrophy, VA has 
received additional evidence which is sufficient to reopen the 
Veteran's claims; however, additional development is necessary 
prior to adjudication of these claims.   A remand is needed to 
obtain outstanding pertinent treatment records. 

As noted above, the Veteran testified that he sought treatment in 
1970 for his prostate and lung disorders.  While it is unclear 
from the hearing transcript exactly where he received such 
treatment (as it transcribed "Okno"), it appears he identified 
pertinent treatment records at VA hospital in Oakland, 
California, or the Oak Knoll facility in San Francisco, 
California.  He has also identified treatment records from 
Letterman General Army Hospital, Presidio, San Francisco, 
California.  See Authorization and Consent to Release 
Information, VA Form 21-4142 received January 2008.   

Under the law, VA has a duty to obtain all relevant VA and 
Governmental records prior to adjudication of a claim. 38 U.S.C.A 
§ 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(observing that any VA treatment records that have been generated 
up to and including the date of the Board's decision, whether or 
not filed in the Veteran's claims folder, are in the constructive 
possession of the Board and must be considered).  

Additionally, the RO/AMC should seek the Veteran's assistance in 
obtain any outstanding pertinent private treatment records. 

After any additional evidence is added to the claims file, the 
Veteran should be afforded a VA examination to obtain an opinion 
as to the likelihood that any of his claimed disorders is related 
to service.  See 38 U.S.C.A. § 5103A(d);  McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (VA is obliged to provide an examination 
when the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs and 
symptoms of disability may be associated with active service; and 
the record does not contain sufficient information to make a 
decision on the claim.)

Turning last to the claim, the claim for service connection for 
urinary infrequency, the Board observes that it is inextricably 
intertwined with the Veteran's claim for service connection for 
benign prostatic hypertrophy.  The Board notes that the Veteran 
complained of urinary infrequency when discussing manifestation 
of his benign prostatic hypertrophy.  See private treatment 
records received April 2010 and April 2010 BVA Hearing 
Transcript, page 4.  Therefore, this issue will be addressed 
together with the other two on remand.  Harris v. Derwinski, 1. 
Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ask the Veteran to identify where he 
sought treatment for his lung and prostate 
disorders in 1970, and to identify any other 
facility that may have outstanding records of 
pertinent treatment he has received since 
then.  Provide necessary release forms and 
assist the Veteran in obtaining copies of any 
identified records.   

2.  Attempt to obtain any records of 
pertinent treatment since 1970 from the VA 
hospital in Oakland, California, from the 
facility at Oak Knoll, California, and from 
Letterman General Army Hospital, Presidio, 
and San Francisco, California. 

3.  If any identified records cannot be 
obtained, a memorandum should be included in 
the file explaining the procedures undertaken 
to attempt to find the records and why such 
attempts were not fully successful.

4.  The RO/AMC should schedule the Veteran 
for VA examination(s) with the goal of 
obtaining a medical opinion as to the 
likelihood that the Veteran has: (1) a lung 
disorder, or (2) benign prostatic 
hypertrophy, or (3) a urinary disorder 
causing frequency, which is related to 
service.  The claims folder must be made 
available for any examiner to review. The 
examiner should review the medical history 
and provide diagnoses for any lung disorders 
or problems involving the genito-urinary 
system.  For each diagnosis, the examiner 
should provide a medical opinion as to 
whether it is at least as likely as not that 
the diagnosed disorder is related to service.  
Please provide a complete rationale for any 
opinion rendered.  If an opinion cannot be 
rendered without resorting to pure 
speculation, please explain why this is not 
possible.

5.  The RO/AMC should review the claims file 
to ensure that all the foregoing requested 
development is completed, and to arrange for 
any additional development indicated. The 
RO/AMC should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SOC and SSOC, and provide the Veteran and his 
representative the requisite time period to 
respond.  The claims should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examinations, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


